Citation Nr: 9915851	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
RO.  

In July 1998, the Board remanded this matter for further 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not manifest a right ear hearing 
disability in service or prior to December 1996.  

3.  The veteran's currently demonstrated right ear hearing 
disability is not shown to be related to exposure to acoustic 
trauma during service.  



CONCLUSION OF LAW

The veteran's right ear hearing disability is not due to 
disease or injury which was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for organic diseases of the nervous system is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran contends that he has a right ear hearing loss due 
to exposure to acoustic trauma while on active duty serving 
in the artillery.  However, a careful review of the service 
medical records shows that he did not have hearing complaints 
or manifest findings of a right hearing disability during his 
period of active service.  

Specifically, an audiological evaluation conducted in January 
1980 showed pure tone thresholds, in decibels, as 10, 5, 10, 
15, 5 and 10 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, 
respectively, for the right ear.  Subsequent audiogram 
performed in March 1981 showed pure tone thresholds, in 
decibels, as 20, 15, 25, 15, 15 and 20 at 500, 1000, 2000, 
3000, 4000 and 6000 Hertz, respectively.  Audiological 
evaluation conducted in December 1983 showed pure tone 
thresholds, in decibels, as 5, 5, 5, 5, 0 and 0 at 500, 1000, 
2000, 3000, 4000 and 6000 Hertz, respectively.  Service 
medical records also document that in May 1985, the veteran 
underwent a procedure to open a draining cyst behind his 
right ear lobe.  

A right ear hearing disability was first documented in a VA 
examination conducted in December 1996.  At that time, the 
veteran related a history of noise exposure from field 
artillery.  The examiner noted that the veteran had normal 
hearing except for a mild to moderate sensorineural loss from 
3000 to 4000 Hertz.  

Subsequently, a private medical examination conducted by 
Adirondack Audiology Associates in March 1997 showed an 
audiogram with results which were felt to be consistent with 
noise-induced hearing impairment, bilaterally.  

In a statement submitted in August 1997, the veteran asserted 
that the technicians who tested him at both the VA and 
private examinations had attributed his hearing loss to 
exposure to loud explosions.  

The veteran also supplied lay statements in support of his 
claim.  The veteran's brother submitted a statement dated May 
3, 1997, declaring that, ever since the veteran was 
discharged from service, he had had problems hearing.  A 
long-time friend of the veteran who was stationed with the 
veteran at Fort Carson, Colorado, indicated that the 
veteran's hearing problems had begun in service because he 
had to repeat himself constantly when speaking to the 
veteran.  

A statement, dated May 21, 1997, from another individual also 
noted that the veteran's hearing had decreased since his 
tenure in service.  A statement from the veteran's spouse 
indicated that he had had difficulty hearing, especially on 
the right side, since the date they met in January 1990.  She 
also stated that she accompanied him to the VA auditory 
examination in December 1996 and asserted that the technician 
had inquired as to whether the veteran had been exposed to 
explosions on the right side.  

As noted hereinabove, in July 1998, the Board remanded this 
matter for further development of the record, to include an 
examination to determine the nature and likely etiology of 
the veteran's right ear hearing disability.  This examination 
was conducted in December 1998.  The results of the 
examination showed right ear hearing to be normal except for 
a mild sensorineural hearing loss at 3000 and 4000 Hertz.  
The examining provider further noted that a review of the 
veteran's claims file showed that, as late as 1983, pure tone 
audiometric testing had indicated no hearing loss throughout 
the frequencies in either ear.  As a result, it was her 
opinion that the attribution of the veteran's hearing 
disability to exposure to acoustic trauma in service could 
not be corroborated.  

Although the veteran and his lay witnesses assert that his 
current right ear hearing problems are attributable to his 
exposure to acoustic trauma in service, they, as lay people, 
are not competent to offer an opinion as to such questions of 
medical diagnosis and causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

Given the recent VA medical opinion, the Board finds that the 
veteran's current right ear hearing disability was not due to 
the exposure to acoustic trauma during service, as claimed by 
the veteran.  Based on its review of the entire evidentiary 
record, the Board finds no basis for causally relating the 
onset of the veteran's right ear hearing disability to 
disease or injury which was incurred in or aggravated by 
service.  

Hence, the preponderance of the evidence is against the 
veteran's claim of service connection for a right ear hearing 
loss.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for right ear hearing loss is denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

